Title: To James Madison from Junius Johnson Jr., 10 December 1822
From: Johnson, Junius Jr.
To: Madison, James


                
                    Respected Sir,
                    Richmond Dec. 10th. 1822.
                
                Permit a stranger to take the liberty of asking a favor at your hands. Aware of your devotion to literature and the improvement of your country’s youth, I know that you will grant it with the utmost cheerfulness.
                I am about to commence the study of a course of history, preparatory to that of the law; and having seen the one selected by yourself, am anxious to obtain it. The only means, at present suggested by which it can be done is by an application to you, which I now respectfully make. I am Sir, yours with the highest veneration and esteem
                
                    Junius Johnson Jr.
                
            